DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2021/0227623 A1, hereinafter “Park”).
As to claim 1:  
Park discloses a method for reducing power consumption by a user equipment (UE) (“a method and device for reducing power consumption by a terminal in a wireless communication system”; [0001]), the method comprising: 
entering, by the UE, a multi-radio connectivity mode in which the UE is able to receive user data from a master node or a secondary node, wherein the master node controls a connection of the UE to the secondary node in the multi-radio connectivity mode and the secondary node comprises one or more secondary cells (“establishment of multiple connectivity or dual connectivity (DC) denotes that inter-base station carrier aggregation has been established, that one or more cell groups have been established, that a secondary cell group (SCG) has been established, that at least one secondary cell controlled by a base station rather than a serving base station has been established, that a primary SCell (PSCell) has been established, that a MAC entity for a secondary base station (secondary eNB, hereinafter referred to as “SeNB”, or secondary gNB, hereinafter referred to as “SgNB”) has been established, that two MAC entities have been established for a terminal, and the like”; [0069]; [0074] “the master node may perform the release procedure of the secondary cell in operation S720, and may transmit an RRCConnectionReconfiguration message to the terminal in operation S730”; [0133]-[0134]); 
detecting, by the UE, a power-related condition of the UE (“when it is determined that there is no data to be transmitted or received through the PSCell or the SCell, the terminal may request the release of the secondary node by transmitting the above message in order to reduce power consumption by the terminal”; [0133] note: no data to be transmitted or received through the PSCell or the SCell = power-related condition); and 
sending, responsive at least in part to detecting the power-related condition of the UE, 
from the UE to the master node, a message to indicate to the master node to release the connection of the UE to the secondary node (“the terminal may transmit a secondary node release request message to a master node in operation S710. That is, when it is determined that there is no data to be transmitted or received through the PSCell or the SCell, the terminal may request the release of the secondary node by transmitting the above message in order to reduce power consumption by the terminal”; [0133]), or 
from the UE to the secondary node, a message to indicate to the secondary node to stop scheduling on at least one of the secondary cells configured on the secondary node (this limitation has no patentable weight as it is optional (i.e., “or”), therefore does not limit the claim).
As to claim 11
Park further discloses reducing power, by the UE, to one or more components associated with receiving transmissions from the secondary node (“the terminal may transmit a secondary node release request message to a master node in operation S710. That is, when it is determined that there is no data to be transmitted or received through the PSCell or the SCell, the terminal may request the release of the secondary node by transmitting the above message in order to reduce power consumption by the terminal. Here, the terminal may use at least one of messages of a physical (PHY) layer, a media access control (MAC) layer, or a radio resource control (RRC) layer through a resource allocated by the master node. Details thereof will be described later”; [0133]-[0134]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0227623 A1) in view of Kazmi et al. (US 2021/0242987 A1, hereinafter “Kazmi”).
As to claim 2
Park discloses the invention set forth above, but does not explicitly disclose determining, by the UE, whether each of the one or more secondary cells configured on the secondary node is a channel quality indicator (CQI)-configured secondary cell for which CQI is configured.  
However, Kazmi discloses determining, by the UE, whether each of the one or more secondary cells configured on the secondary node is a channel quality indicator (CQI)-configured secondary cell for which CQI is configured (“The UE may still report channel quality information (CQI) for an SCell”; [0053]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kazmi into Park’s system/method as it would allow determining, by the UE, whether each of the one or more secondary cells configured on the secondary node is a channel quality indicator (CQI)-configured secondary cell for which CQI is configured.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce signaling overhead and latency/delay (Kazmi; [0045]).
As to claim 4
Park discloses the invention set forth above, but does not explicitly disclose further determining, by the UE, for each secondary cell determined to be a CQI- configured secondary cell for which CQI is configured, whether the CQI-configured secondary cell is a periodic CQI-configured secondary cell or an aperiodic CQI-configured secondary cell.    
However, Kazmi discloses further determining, by the UE, for each secondary cell determined to be a CQI- configured secondary cell for which CQI is configured, whether the CQI-configured secondary cell is a periodic CQI-configured secondary cell or an aperiodic CQI-configured secondary cell (“with some configurable periodicity, e.g., according to the CQI configuration parameters defined”; [0053]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kazmi into Park’s system/method as it would allow further determining, by the UE, for each secondary cell determined to be a CQI- configured secondary cell for which CQI is configured, whether the CQI-configured secondary cell is a periodic CQI-configured secondary cell or an aperiodic CQI-configured secondary cell.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce signaling overhead and latency/delay (Kazmi; [0045])
As to claim 10:
Park discloses the invention set forth above, but does not explicitly disclose reporting, by the UE, a CQI value of zero (0) for a secondary cell independent of detecting the power-related condition of the UE to test network behavior.    
However, Kazmi discloses reporting, by the UE, a CQI value of zero (0) for a secondary cell independent of detecting the power-related condition of the UE to test network behavior (“the UE shall report CQI index=0 (out of range) if the UE has available uplink resources to report CQI for the SCell”; [0096]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kazmi into Park’s system/method as it would allow reporting, by the UE, a CQI value of zero (0) for a secondary cell independent of detecting the power-related condition of the UE to test network behavior.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce signaling overhead and latency/delay (Kazmi; [0045])

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0227623 A1) in view of Yilmaz et al. (US 2022/0141904 A1, hereinafter “Yilmaz”).
As to claim 12 
Park discloses the invention set forth above, but does not explicitly disclose responsive to detecting the power-related condition of the UE, muting, by the UE, actual measurements of signals associated with the secondary node.
However, Yilmaz discloses responsive to detecting the power-related condition of the UE, muting, by the UE, actual measurements of signals associated with the secondary node (“UE 120 may suspend the SCG to save battery by not monitoring the SCG until needed” [0355]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yilmaz into Park’s system/method as it would allow responsive to detecting the power-related condition of the UE, muting, by the UE, actual measurements of signals associated with the secondary node.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce battery consumption as well as enable a more efficient resume of a connection between the UE and the network node (Yilmaz; [0355]; [0203])
As to claim 16
Park discloses the invention set forth above, but does not explicitly disclose detecting, by the UE, that the power-related condition of the UE has been mitigated; and responsive to detecting that the power-related condition of the UE has been mitigated, unmuting, by the UE, actual measurements of signals associated with the secondary node.  
However, Yilmaz discloses detecting, by the UE, that the power-related condition of the UE has been mitigated; and responsive to detecting that the power-related condition of the UE has been mitigated, unmuting, by the UE, actual measurements of signals associated with the secondary node (“after the UE 120 has received an indication to suspend the SCG and has suspended the SCG, the SN 111 may determine that the UE 120 should resume the SCG. This may for example be because DL data has arrived for suspended bearers terminating in the SCG… The SN 111 may then send a message to the MN 110 indicating that the SCG should be resumed and the MN 110 sends a message to the UE 120 indicating that the SCG shall be resumed.” [0358]-[0359]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yilmaz into Park’s system/method as it would allow detecting, by the UE, that the power-related condition of the UE has been mitigated; and responsive to detecting that the power-related condition of the UE has been mitigated, unmuting, by the UE, actual measurements of signals associated with the secondary node.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce battery consumption as well as enable a more efficient resume of a connection between the UE and the network node (Yilmaz; [0355]; [0203])

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0227623 A1) in view of Wu et al. (US 2022/0104301 A1, hereinafter “Wu”).
As to claim 13  
Park further discloses wherein the multi-radio connectivity mode is an Evolved Universal Terrestrial Radio Access (E- UTRA)-New Radio (NR) Dual Connectivity (EN-DC) mode (“DC system (EN-DC), in which an LTE cell is a master node and an NR cell is a secondary node”; [0005]; [0194]), the master node is associated with a E-UTRA network, and the secondary node is associated an NR network (“The macro cell is a cell controlled by the macro base station, and provides service in a relatively large area. Here, the macro cell may include an LTE base station (MeNB) and an LTE base station (SeNB). In another embodiment, the macro cell may include an LTE (MeNB) base station and an NR base station (SgNB). In another embodiment, the macro cell may include an NR (MgNB) base station and an LTE base station (SeNB). In another embodiment, the macro cell may include an NR (MgNB) base station and an NR base station (SgNB)”; [0077]; [0005]), but does not explicitly disclose the message to indicate to the E-UTRA network to release the connection of the UE to the NR network is an SCGFailurelnformationNR message. 
However, Wu discloses the message to indicate to the E-UTRA network to release the connection of the UE to the NR network is an SCGFailurelnformationNR message (“SCGFailureInformationNR and transmit the measurement report (if not yet transmitted to the SgNB before detecting the NR SCG failure) to the MeNB (or the Master next generation eNB in case of the NGEN-DC)”; [0008]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu into Park’s system/method as it would allow the message to indicate to the E-UTRA network to release the connection of the UE to the NR network is an SCGFailurelnformationNR message.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve on handling SCG failures in dual connectivity, thereby improving on such systems (Wu; [0001])
As to claim 14
The combined system/method of Park and Wu discloses the invention set forth above.  Wu further discloses wherein sending the SCGFailurelnformationNR message comprises including in the SCGFailurelnformationNR message a failure type to indicate a synchronization reconfiguration failure (“When the SCG failure is failure of SCG reconfiguration with synchronization, the first SCG failure type indicates the failure of SCG reconfiguration with synchronization”; [0037]-[0039]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu into Park’s system/method as it would allow wherein sending the SCGFailurelnformationNR message to comprise including in the SCGFailurelnformationNR message a failure type to indicate a synchronization reconfiguration failure.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve on handling SCG failures in dual connectivity, thereby improving on such systems (Wu; [0001])
As to claim 15
The combined system/method of Park and Wu discloses the invention set forth above.  Wu further discloses wherein sending the SCGFailurelnformationNR message comprises: sending the SCGFailurelnformationNR message without a measResultFreqListNR field (“SCGFailureInformationNR and transmit the measurement report (if not yet transmitted to the SgNB before detecting the NR SCG failure) to the MeNB (or the Master next generation eNB in case of the NGEN-DC)”; [0008]; [0036]-[0041] note: measResultFreqListNR not required).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu into Park’s system/method as it would allow wherein sending the SCGFailurelnformationNR message comprises: sending the SCGFailurelnformationNR message without a measResultFreqListNR field.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve on handling SCG failures in dual connectivity, thereby improving on such systems (Wu; [0001])

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0227623 A1) in view of Liao et al. (US 2016/0242191 A1, hereinafter “Liao”).
As to claim 17 
Park discloses the invention set forth above, but does not explicitly disclose wherein the power-related condition of the UE comprises: a battery state of charge of a battery of the UE falling below a battery charge threshold; a battery voltage of the battery of the UE falling below a battery voltage threshold; a temperature reading in the UE exceeding a temperature threshold; or any combination thereof.
However, Liao discloses wherein the power-related condition of the UE comprises: a battery state of charge of a battery of the UE falling below a battery charge threshold; a battery voltage of the battery of the UE falling below a battery voltage threshold; a temperature reading in the UE exceeding a temperature threshold; or any combination thereof (“the mobile communication device detects a situation where configuration of the CA or DC functionality is unfavorable (step S601). For example, the battery volume of the mobile communication device is too low (e.g., lower than a predetermined threshold), or the operating temperature of the mobile communication device is too high (e.g., higher than a predetermined threshold), or the hardware resource (e.g., the wireless transceiver) of the mobile communication device is shared by operations associated with different subscriber identity cards”; [0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liao into Park’s system/method as it would allow the power-related condition of the UE to comprise: a battery state of charge of a battery of the UE falling below a battery charge threshold; a battery voltage of the battery of the UE falling below a battery voltage threshold; a temperature reading in the UE exceeding a temperature threshold; or any combination thereof.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce battery consumption and operating temperature to rise (Liao; [0008]; [0043])
As to claim 18 
Park discloses a user equipment (UE) (terminal; [0220]) comprising: 
a transceiver (a transceiver 1510; [0220]); 
a memory (“a storage 1530”; [0220]); and 
a processor in communication with the transceiver, and the memory (processor/controller 1520 in communication with transceiver 1510 and storage 1530; Fig. 15; [0220]), the processor configured to: 
enter a multi-radio connectivity mode in which the UE is able to receive user data from a master node or a secondary node, wherein the master node controls the multi- radio connectivity mode and the secondary node comprises one or more secondary cells (“establishment of multiple connectivity or dual connectivity (DC) denotes that inter-base station carrier aggregation has been established, that one or more cell groups have been established, that a secondary cell group (SCG) has been established, that at least one secondary cell controlled by a base station rather than a serving base station has been established, that a primary SCell (PSCell) has been established, that a MAC entity for a secondary base station (secondary eNB, hereinafter referred to as “SeNB”, or secondary gNB, hereinafter referred to as “SgNB”) has been established, that two MAC entities have been established for a terminal, and the like”; [0069]; [0074] “the master node may perform the release procedure of the secondary cell in operation S720, and may transmit an RRCConnectionReconfiguration message to the terminal in operation S730”; [0133]-[0134]); 
receive a power-related condition of the UE (“when it is determined that there is no data to be transmitted or received through the PSCell or the SCell, the terminal may request the release of the secondary node by transmitting the above message in order to reduce power consumption by the terminal”; [0133] note: no data to be transmitted or received through the PSCell or the SCell = power-related condition); and 
send, responsive at least in part to receiving the signal indicating the power- related condition of the UE,  
to the master node via the transceiver, a message to indicate to the master node to release the connection of the UE to the secondary node (“the terminal may transmit a secondary node release request message to a master node in operation S710. That is, when it is determined that there is no data to be transmitted or received through the PSCell or the SCell, the terminal may request the release of the secondary node by transmitting the above message in order to reduce power consumption by the terminal”; [0133]), or 
5to the secondary node via the transceiver, a message to indicate to the secondary node to stop scheduling on at least one of the secondary cells configured on the secondary node (this limitation has no patentable weight as it is optional (i.e., “or”), therefore does not limit the claim).  
Park does not explicitly disclose the UE comprising a sensor, in communication with a processor; and the processor configured to receive from the sensor a signal indicating a power-related condition of the UE. 
	However, Liao discloses a sensor, in communication with a processor; and the processor configured to receive from the sensor a signal indicating a power-related condition of the UE (“the mobile communication device detects a situation where configuration of the CA or DC functionality is unfavorable (step S601). For example, the battery volume of the mobile communication device is too low (e.g., lower than a predetermined threshold), or the operating temperature of the mobile communication device is too high (e.g., higher than a predetermined threshold)”; [0043] “he controller is further configured to determine whether a battery volume of the mobile communication device is lower than a predetermined threshold”; see claim 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liao into Park’s system/method as it would allow a sensor, in communication with a processor; and the processor configured to receive from the sensor a signal indicating a power-related condition of the UE.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce battery consumption and operating temperature to rise (Liao; [0008]; [0043])
As to claim 19 
The combined system of Park and Liao discloses the invention set forth above.  Liao further discloses wherein the sensor is a battery charge sensor and the signal indicating the power-related condition of the UE indicates a battery state of charge of a battery of the UE falling below a battery charge threshold, the sensor is a battery voltage sensor and the signal indicating the power-related condition of the UE indicates a battery voltage of the battery of the UE falling below a battery voltage threshold, or the sensor is a temperature sensor and the signal indicating the power-related condition of the UE indicates a temperature reading in the UE exceeding a temperature threshold (“the mobile communication device detects a situation where configuration of the CA or DC functionality is unfavorable (step S601). For example, the battery volume of the mobile communication device is too low (e.g., lower than a predetermined threshold), or the operating temperature of the mobile communication device is too high (e.g., higher than a predetermined threshold)”; [0043] “he controller is further configured to determine whether a battery volume of the mobile communication device is lower than a predetermined threshold”; see claim 10).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Liao into Park’s system/method as it would allow the sensor to be a battery charge sensor and the signal indicating the power-related condition of the UE indicates a battery state of charge of a battery of the UE falling below a battery charge threshold, the sensor is a battery voltage sensor and the signal indicating the power-related condition of the UE indicates a battery voltage of the battery of the UE falling below a battery voltage threshold, or the sensor is a temperature sensor and the signal indicating the power-related condition of the UE indicates a temperature reading in the UE exceeding a temperature threshold.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce battery consumption and operating temperature to rise (Liao; [0008]; [0043])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0227623 A1) in view of Liao et al. (US 2016/0242191 A1) and further in view of Yilmaz (US 2022/0141904 A1).
As to claim 20 
The combined system of Park and Liao discloses the invention set forth above, but does not explicitly disclose the processor further configured to: detect that the power-related condition of the UE has been mitigated; and responsive to detecting that the power-related condition of the UE has been mitigated, unmute actual measurements of signals associated with the secondary node.  
However, Yilmaz discloses the processor further configured to: detect that the power-related condition of the UE has been mitigated; and responsive to detecting that the power-related condition of the UE has been mitigated, unmute actual measurements of signals associated with the secondary node  (“after the UE 120 has received an indication to suspend the SCG and has suspended the SCG, the SN 111 may determine that the UE 120 should resume the SCG. This may for example be because DL data has arrived for suspended bearers terminating in the SCG… The SN 111 may then send a message to the MN 110 indicating that the SCG should be resumed and the MN 110 sends a message to the UE 120 indicating that the SCG shall be resumed.” [0358]-[0359]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yilmaz into the combined system/method of Park and Liao as it would allow the processor further configured to: detect that the power-related condition of the UE has been mitigated; and responsive to detecting that the power-related condition of the UE has been mitigated, unmute actual measurements of signals associated with the secondary node.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce battery consumption as well as enable a more efficient resume of a connection between the UE and the network node (Yilmaz; [0355]; [0203])

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0227623 A1) in view of Liao et al. (US 2016/0242191 A1) and further in view of Kazmi  (US 2021/0242987 A1)
As to claim 22 
The combined system of Park and Liao discloses the invention set forth above, but does not explicitly disclose the processor further configured to: determine whether each of the one or more secondary cells configured on the secondary node is a channel quality indicator (CQI)-configured secondary cell for which CQI is configured, and 6further determine, by the UE, for each secondary cell determined to be a CQI-configured secondary cell for which CQI is configured, whether the CQI-configured secondary cell is a periodic CQI-configured secondary cell or an aperiodic CQI-configured secondary cell.  
However, Kazmi discloses the processor further configured to: determine whether each of the one or more secondary cells configured on the secondary node is a channel quality indicator (CQI)-configured secondary cell for which CQI is configured (“The UE may still report channel quality information (CQI) for an SCell”; [0053]), and 6further determine, by the UE, for each secondary cell determined to be a CQI-configured secondary cell for which CQI is configured, whether the CQI-configured secondary cell is a periodic CQI-configured secondary cell or an aperiodic CQI-configured secondary cell (“with some configurable periodicity, e.g., according to the CQI configuration parameters defined”; [0053]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kazmi into the combined system/method of Park and Liao as it would allow the processor further configured to: determine whether each of the one or more secondary cells configured on the secondary node is a channel quality indicator (CQI)-configured secondary cell for which CQI is configured, and 6further determine, by the UE, for each secondary cell determined to be a CQI-configured secondary cell for which CQI is configured, whether the CQI-configured secondary cell is a periodic CQI-configured secondary cell or an aperiodic CQI-configured secondary cell.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce signaling overhead and latency/delay (Kazmi; [0045])
As to claim 23 
The combined system of Park and Liao discloses the invention set forth above, but does not explicitly disclose the processor further configured to: cease decoding of transmissions of a subset of the one or more secondary cells for which at least one CQI value was reported; and continuing, by the UE, communications with a remaining set of the one or more secondary cells configured on the secondary node for which no CQI value of zero (0) is reported.
However, Kazmi discloses the processor further configured to: cease decoding of transmissions of a subset of the one or more secondary cells for which at least one CQI value was reported (“in dormant state, the UE shall report CQI index=0 (out of range) if the UE has available uplink resources to report CQI for the SCell”; [0096] “In the dormant SCell state, the UE is not required to monitor PDSCH or PDCCH for the SCell and does not transmit in the uplink (e.g., does not transmit SRS, PUCCH, PUSCH, RACH, etc.). The UE may still report channel quality information (CQI) for an SCell in dormant SCell state with some configurable periodicity”; [0053]); and continuing, by the UE, communications with a remaining set of the one or more secondary cells configured on the secondary node for which no CQI value of zero (0) is reported (“Upon successful activation of the SCell the UE sends a valid CSI measurement results to the network node (e.g., to PCell). An example of valid CSI is one of the predefined CQI with a non-zero index”; [0055]; [0053]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kazmi into the combined system/method of Park and Liao as it would allow the processor to further be configured to: cease decoding of transmissions of a subset of the one or more secondary cells for which at least one CQI value was reported; and continuing, by the UE, communications with a remaining set of the one or more secondary cells configured on the secondary node for which no CQI value of zero (0) is reported.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce signaling overhead and latency/delay (Kazmi; [0045])
Allowable Subject Matter
	Claims 3, 5-9, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476